Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s submission of response was received on 08/17/2021.  Presently claims 1-17 are pending. 
Response to Arguments
Rejections based on Claim Rejections -35 U.S.C. 112(b) have been withdrawn based upon Applicant’s amendments.
Applicant's arguments filed 08/06/2018 with respect Claim Rejections - 35 USC § 103 have been fully considered but they are not persuasive.

Applicant argued that “Katsum '213 does not render obvious the concept of the present invention, i.e. that the blades of a scraper are supported in an elastic bearing, in order to allow a certain movement of the blades for balancing surface irregularities on the rollers. The Katsum '213 device is structurally different”.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, claim 1 is rejected over Katsum (JPH08309213A, attached NPL, English Machine translation) in view of Reijo (US6447646B1);
The prior art of Reijo teaches “the blades of a scraper are supported in an elastic bearing”;
Accordingly, this argument is not persuasive.

With respect to the prior art of Reijo (US6447646B1), Applicant argued that “Apart from the fact that in applicant's opinion this connection pin 17 is not arranged between the blade 10 and a receiving section of the blade holder 11 (which would be in the front end of the blade holder 112 where the blade 10 is actually received by the holder), it is also not an elastic bearing. The component 17 is described as a connecting pin, not a bearing. The bearing is rather the assembly 14 in which the pin 17 is arranged”.

In response to this argument, the Examiner read element (22) having the blade (10) as the claimed blade; 
The Examiner read element the element (14) as the claimed holder because the element (14) is holding the element (22);
Further, the specification of the prior art of Reijo clearly disclose the bearing assembly (14) having the element (17) “i.e. the element (17) is a bearing element 

Accordingly, this argument is not persuasive.

With respect to the prior art of Reijo (US6447646B1), Applicant argued that the “it is not disclosed that this connecting pin 17 would be elastically designed. In the present office action, reference is made to the passage in column 4, line 3, of Reijo '646. The rubber layer described therein, however, concerns a protection 25 in Figure 2. Said passage does not suggest that the connection pin 17 should be elastic. Further, in column 4, line 43, Reijo '646 makes a very general reference to the fact that components I and II (i.e., not the connection 17 as such) could be made of a fiber-reinforced plastic. In applicant's opinion, this is not an immediate and clear disclosure or suggestion of an elastic bearing. It remains completely open what is to be understood by a fiber-reinforced plastic material in Reijo '646, in particular whether this material would actually be elastic. Not every plastic material is elastic”.

In response to this argument, the Applicant disclose the elastic bearing is  made of elastomer material, and this elastomer material can be a variety of plastic material  (the Applicant specification page 7 paragraph 35- page 8 paragraph 30)
So in the Applicant disclosure, the bearing element is having an elastic property because it made of plastic;

Further, the prior art of Reijo disclose the element (17) is a bearing element, the element is made of plastic, and the plastic is an elastic material (Reijo: col.4 lines 2-3 and 36-40: the parts are manufactured from the rubber and plastics).

Accordingly, this argument is not persuasive.

Applicant argued, the present invention is related to a roller mill comprising cambered rollers. Cambered rollers are rollers which have a larger diameter in the middle section, as compared to the diameter of the roller in the end sections. Both documents are not related to cambered rollers and the problems associated with cambered rollers, such as the bending of cambered rollers during operation, let alone how to solve such problems.

In response to this argument, any rollers mill can have a camber during the operation of the rollers;
Further, in page 8 of the remarks section the Applicant include a figure for the rollers which is not originally filed, the Applicant must use only the original disclosure when presented an argument or when amend the claims.
Furthermore, the Applicant is concerned about the wear problem (page 2 paragraphs 25-35);
The prior art of Katsum is concerned about the wear problem (paragraphs 42-51);

Accordingly, this argument is not persuasive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Katsum (JPH08309213A, attached NPL, English Machine translation) in view of Reijo (US6447646B1).
Regarding claim 1, Katsum disclose a roller mill (paragraph 13) comprising:
a housing (fig.1: (7)) having a milling-material inlet (fig.1: (41)) (paragraphs 79-82 and 109-135), 
at least one milling-material outlet (fig.1: (23)), and  

wherein at least one roller (fig.1: (4) and (5)) is assigned a scraper (fig.1: (25)), 
and the scraper (fig.1: (25)): 
 	- has a blade (fig.1: (27)) for scraping milling material from a roller surface (fig.1: the surface of each one of the rollers (4) and (5)) with a scraper edge (fig.1: the edge of the element (27)) which extends over an entire length of the blade, and 
- comprises a holder (fig.1: (26)) with a receiving region, the holder is arranged in the housing (fig.1: (7)) so as to be tiltable about an axis parallel to the roller axis (fig.2: see the arrow (A) of the rotation of the scraper (25)), 
and an elastic mechanism (fig.2: (28) and (30)) is arranged below the receiving region of the holder (26))

Katsum does not disclose an elastic bearing is arranged between the blade and the receiving region.

Reijo teaches a roll machine (abstract) comprising:
a roll (fig.2: (T)) (col.2 last 2 lines-col.3 line 12), 
a scraper is assigned to the roll, and the scraper: 
- has a blade (fig.2: the element (22) having the blade (10)) for scraping milling material from a roll surface (fig.2: (P)) with a scraper edge (fig.2: the edge of the blade (10)) which extends over an entire length of the blade, and 

and an elastic bearing (figs.2 and 4: the joint (17) of the bearing assembly (14)) is arranged between the blade and the receiving region (col.2 last 2 lines-col.3 line 12) (col.4 lines 2-3 and 36-40: the parts are manufactured from the rubber and plastics).

The prior art Katsum disclose the scraper for cleaning rotating surface of the roll (paragraph 51),
The prior art Reijo disclose the scraper for cleaning rotating surface of the roll (col.1 lines 1-9), 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify scraper of the apparatus of Katsum by an elastic bearing is arranged between the blade and the receiving region as taught by Reijo for the purpose of  avoiding problems resulting from sudden localized impacts, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 2, Reijo teaches the receiving region has the form of a groove (fig.4: the area of the element (16) is forming a groove), and the elastic bearing (the joint (17) of the bearing assembly (14)) is arranged at least between a groove wall and the blade.
Regarding claim 3, Reijo teaches wherein the elastic bearing (fig.4: the joint sleeve (17) of the bearing assembly (14)) is arranged between the blade and both groove walls (fig.4: the area of the element (16) is forming a groove).

Regarding claim 4, Reijo teaches the blade (fig.4: the element (22)) abuts on a groove bottom (fig.4: (17))

Regarding claim 5, Reijo teaches the blade (the element (22)) and the elastic bearing (fig.4: the joint sleeve (17) of the bearing assembly (14)) are held in a clamping profile which is arranged in the receiving region (fig.4: the profile of the element (16))
(12).
Regarding claim 6, Katsum disclose the blade (fig.1: (27)) having a length and width; 
Katsum does not disclose the blade has a ratio between the length and width of 1.6:1 to 300:1.
The Examiner notes, the Applicant does not give a specific technical advantage to the exact use of the blade has a ratio between the length and width of 1.6:1 to 300:1; 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to select the blade has a ratio between the length and width of 1.6:1 to 300:1, as a matter of routine engineering design choice.

Regarding claim 7, Katsum disclose the blade (fig.2: (27)) is receiving in the holder (fig.2: (26));
Katsum does not disclose the blade has a ratio between the height and the free height of more than 1:1 to 6:1.
The Examiner notes, the Applicant does not give a specific technical advantage to the exact use of the blade has a ratio between the height and the free height of more than 1:1 to 6:1; 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select the blade (8) has a ratio between the height and the free height of more than 1:1 to 6:1, as a matter of routine engineering design choice.

Regarding claims 8, 14 and 16, Katsum disclose the blade (fig.2: (27)) is arranged at an angle to the roller surface;
Katsum does not disclose the angle of between 20° and 75°; between 30° and 60°; or between 30° and 50°.
The Examiner notes, the Applicant does not give a specific technical advantage to the exact use of the angle of between 20° and 75°; 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select the angle of between 20° and 75°, as a matter of routine engineering design choice.

Regarding claims 9, 15 and 17, Reijo teaches the elastic bearing is formed as an elastomer strip (col.4 lines 2-3 and 36-40: the parts are manufactured from the rubber and plastics);

Reijo does not teaches the elastomer strip with a Shore OO hardness of between 15 and 100; between 30 and 90; or 40-80.
The Examiner notes, the Applicant does not give a specific technical advantage to the exact use of the elastomer strip with a Shore OO hardness of between 15 and 100; 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to select the elastomer strip with a Shore OO hardness of between 15 and 100, as a matter of routine engineering design choice.

Regarding claim 10, Reijo teaches a counterweight (figs.1 and 2: 20)) by means of which the blade can be tilted about the axis and can be pressed against the roller surface (col.1 lines 10-13 and col.3 lines 24-30).

Regarding claim 11, Katsum disclose the scraper (fig.1: (25))) is in operative connection with a lift-off device (figs.1 and 2: (36)) by means of which the blade (figs.1 and 2: (27)) can be tilted about the axis and can be moved away from the roller surface (paragraphs 157-160).

Regarding claim 12, Katsum disclose the blade is arranged in such a way that the scraper edge is parallel to the roller axis when the blade does not contact the roller surface (fig.2 the blade (27) can be arranged at any angle).

Regarding claim 13, Katsum disclose wherein the blade (fig.2: (27)) is received over its entire length in the receiving region (fig.2: the receiving region of the element (26)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        


/FAYE FRANCIS/Primary Examiner, Art Unit 3725